                       IN THE UNITED STATES DISTRICT COURT
                     FOR EASTERN DISTRICT OF NORTH CAROLINA
                                WESTERN DIVISION
                                  No. 5:14-CR-32-BR


UNITED STATES OF AMERICA                             )
                                                     )
        v.                                           ) ORDER
                                                     )
PAUL WILLIAM FANTZ                                   )


        This matter is before the court on defendant’s second petition for compassionate release

pursuant to 18 U.S.C. § 3582(c)(1)(A), requesting a reduction of his term of imprisonment to

time served with “an Order of Home Confinement a[s] a condition of Supervised Release.” (DE

# 56, at 17.) The United States Probation Office has informed the court that the Bureau of

Prisons has recently released defendant to home confinement. Accordingly, defendant’s petition

for compassionate release and motion to supplement the record, (DE # 59), are DENIED as

moot.

        This 5 October 2020.




                                      __________________________________
                                                  W. Earl Britt
                                                  Senior U.S. District Judge




             Case 5:14-cr-00032-BR Document 63 Filed 10/05/20 Page 1 of 1
